ROBERT P. SMITH, Jr., Judge.
The deputy commissioner erred in failing to rule on the issue of disability attributable to loss of wage earning capacity and in purporting to reserve ruling on that issue “until proof is submitted that adequate job search and attempted rehabilitation has ended in failure.” Coe v. Kentucky Fried Chicken et al., 393 So.2d 1156 (Fla. 1st DCA 1981). The claim for permanent disability benefits greater than for the adjudicated anatomic disability was therefore not sustained and must now be denied nunc pro tunc the date of the deputy’s order, March 10, 1980, without prejudice to a proper application based on changed circumstances. The order is not otherwise in error.
AFFIRMED in part, REVERSED in part, and REMANDED.
MILLS, C. J., and WENTWORTH, J., concur.